DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2, 3, 11 and 12 recites “selected from a group comprising.” This is improper wording from a Markush type claim. The group from which the elements are selected is not a closed group and is thus indefinite because it is unclear what other alternatives are intended to be encompassed by the claims. See MPEP 2173.05(h).
Claims 7 and 16 are rejected because they inherit the deficiencies of their parent claims but do not address those deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (2018/0143868) in view of Nordstrom et al. (10394759).
Regarding claim 1:
Johnston teaches:
[Abstract, par 2, 14], the method comprising:
measuring a plurality of operational parameter values of elements of the computing infrastructure [par 14, 27, 28]; 
logging identifiers for elements having caused a problem situation and related problem resolution times [fig 3,5; par 28, 31, 32]; 
clustering the operational parameter values of the elements having caused the problem situation, according to a correlation function between the operational parameter value and the problem resolution times [fig 5; par 25, 28, 31]; 
ordering the operational parameter values within a cluster and the elements having caused the problem situation, according to the problem resolution times of the elements having caused the problem situation [fig 5; par 26, 28, 31, 33]; and 
periodically performing the clustering and the ordering, such that a sequence of the operational parameter values and the elements having caused the problem situation is indicative of a resolution time required for a new problem situation [fig 5; par 28, 31-33, 42, 49].
Johnston does not explicitly teach wherein a naming schema for at least a portion of operation parameters is available from an operational parameter naming source. Johnston does, however, teach measuring parameters to provide them for analysis.
Nordstrom teaches a naming schema for at least a portion of operation parameters is available from an operational parameter naming source [col. 5 lines 31-35 and 61-65 – for predetermined naming conventions to be used for the metrics, there are necessarily available from a source].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the naming conventions for metrics of Nordstrom with the metric measurement values of Johnston.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because pre-analysis normalization of metric measurements allows an analysis system to operate on data from heterogeneous sources because the data has been normalized into a format expected by the analysis system.

Regarding claim 2:
The combination teaches:
The method of claim 1, wherein each of the elements is selected from a group comprising services, micro-services, and infrastructure components of the computing infrastructure [Johnston fig 3, 5 – the elements are clearly infrastructure components].

Regarding claim 3:
The combination teaches:
The method of claim 1, wherein the operational parameter values are selected from a group comprising time of execution and execution time of a micro-service, an identifier of a related virtual and physical machine, memory usage, communication delays, memory 1/0 rate, [Johnston par 33, 37, 38, 40].

Regarding claim 4:
The combination teaches:
The method of claim 1, wherein the correlation function is derived from at least one of a statistical function and a data mining algorithm on operational parameters [Johnston par 29 – data mining performed on past issue occurrences].

Regarding claim 5:
The combination teaches:
The method of claim 1, wherein the clustering uses geographic location information of the elements or a top-level service [Johnston par 18, 22, 28].

Regarding claim 6:
The combination teaches:
The method of claim 1, wherein a naming of operational parameters follows a naming of the elements [Johnston fig 5].

Regarding claim 7:
The combination teaches:
[Johnston fig 3, 5].

Regarding claim 8:
The combination teaches:
The method of claim 1, wherein the identifiers are generated from problem situation resolution records [Johnston par 28, 31].

Regarding claims 10-17 and 19:
The claims contain identical subject matter to claims 1-7 except for a change in statutory class and are rejected based on the same citations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10409664. Although the claims at issue are not claim 9 of the ‘665 patent contains all teachings of instant claim 1 and thus anticipates the claim.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-18 of U.S. Patent No. 10409664 in view of Nordstrom. 
Claims 1-8 and 10-18 of the ‘664 patent contain all teachings of the instant claims except wherein a naming schema for at least a portion of operation parameters is available from an operational parameter naming source.
Nordstrom teaches a naming schema for at least a portion of operation parameters is available from an operational parameter naming source [col. 5 lines 31-35 and 61-65 – for predetermined naming conventions to be used for the metrics, there are necessarily available from a source].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the naming conventions for metrics of Nordstrom with the teachings of claims 1-8 and 10-18 of the ‘664 patent because pre-analysis normalization of metric measurements allows an analysis system to operate on data from heterogeneous sources because the data has been normalized into a format expected by the analysis system.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113